The Court orders that a special panel shall be convened pursuant to MCR 7.215CJ) to resolve the conflict between this case and People v Skinner, 312 Mich App 15; 877 NW2d 482 (2015) (Docket No. 317892).
The Court further orders that part IV, section C, of the opinion in this case, released on January 19, 2016, is vacated in its entirety. MCR 7.215(J)(5).
Appellant Hyatt may file a supplemental brief within 21 days of the Clerk’s certification of this order. Appellee may file a supplemental brief within 21 days of the service of appellant’s brief.